Citation Nr: 1341534	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-04 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable disability rating for erectile dysfunction.

2.  Whether a reduction from 100 to 60 percent for residuals of prostate cancer was proper, to include entitlement to a disability rating in excess of 60 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, wherein the RO granted service connection for erectile dysfunction, evaluated as noncompensably disabling, and reduced from 100 percent to 40 percent the Veteran's disability rating for residuals of prostate cancer, effective October 1, 2009.  The Veteran disagreed with both the reduction in rating and the evaluation assigned for his erectile dysfunction.  In a June 2013 rating decision, a decision review officer increased the Veteran's disability rating for residuals of prostate cancer to 60 percent, effective October 1, 2009.

On September 13, 2013, the Veteran testified at a Board hearing via videoconferencing before the undersigned Veterans Law Judge.  
A transcript of that hearing is available by accessing the Veteran's appeal information in the Veterans Appeals Control and Locator System (VACOLS)


FINDING OF FACT

During the Veteran's September 2013 hearing, the Veteran expressed his desire to withdraw his appeal of all issues then pending before the Board.



CONCLUSION OF LAW

The Veteran's appeal as to the issues of entitlement to an initial compensable rating for erectile dysfunction and whether a reduction from 100 to 60 percent for residuals of prostate cancer was proper, to include entitlement to a disability rating in excess of 60 percent, has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2013).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

The Veteran had disagreed with the assignment of an initial noncompensable rating for erectile dysfunction and the reduction from 100 to 40 percent (later raised to 60 percent) for residuals of prostate cancer.  He perfected his appeal of these issues in March 2011.  During his September 2013 hearing, he explicitly requested that his appeal as to all issues then pending before the Board be withdrawn.

The Board finds that the Veteran has expressed his desire to withdraw his current appeal.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the issues of entitlement to an initial compensable rating for erectile dysfunction and whether a reduction from 100 to 60 percent for residuals of prostate cancer was proper.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board will dismiss the appeal of these issues.  
ORDER

The appeal for entitlement to an initial compensable rating for erectile dysfunction and whether a reduction from 100 to 60 percent for residuals of prostate cancer was proper, to include a rating in excess of 60 percent, is dismissed.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


